department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date cc intl b01 --------- genin-146105-11 number release date uil 6039f ------------------------- -------------------------------------------------- -------------------------------------- ---------------------------- reference request for information_letter on residence for gift_tax purposes and nonresident_alien gift to u s citizen imposition of the gift_tax dear --------------- this letter responds to your request for information regarding rules under the internal_revenue_code code for determining whether an individual is a resident_of_the_united_states for gift_tax purposes you also requested information regarding the rules that may apply to a gift made by a nonresident_alien_individual to a u s citizen the gift_tax sec_2501 of the code provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2501 provides that except as provided in sec_2501 sec_2501 does not apply to the transfer of intangible_property by a nonresident_not_a_citizen_of_the_united_states sec_2501 provides that sec_2501 does not apply in the case of a donor to whom sec_877 applies for the taxable_year which includes the date of the transfer sec_25_2501-1 of the gift_tax regulations provides that the gift_tax applies to all transfers by gift of property wherever situated by an individual who is a citizen or resident_of_the_united_states to the extent the value of the transfers exceeds the amount of the exclusions authorized by sec_2503 and the deductions authorized by sec_2521 as in effect prior to its repeal by the tax reform act of and for each calendar_period as defined in ' c the tax described in this genin-146105-11 paragraph a is imposed on the transfer of property by gift during such calendar_period sec_25_2501-1 provides that the gift_tax does not apply to any transfer by gift of intangible_property on or after date by a nonresident_not_a_citizen_of_the_united_states whether or not he was engaged in business in the united_states unless the donor is an expatriate who lost his united_states citizenship after date and within the 10-year period ending with the date of transfer and the loss of citizenship -- a did not result from the application of sec_301 or of the immigration and nationality act as amended u s c b or and b had for one of its principal purposes but not necessarily its only principal purpose the avoidance of federal income estate or gift_tax sec_2504 provides that in computing taxable_gifts for preceding_calendar_periods for purposes of computing the tax for any calendar_year there shall be treated as gifts such transfers as were considered to be gifts under the gift_tax laws applicable to the calendar_period in which the transfers were made sec_2504 provides that in the case of gifts made to any person by the donor during preceding_calendar_periods the amount excluded if any by the provisions of gift_tax laws applicable to the periods in which the gifts were made shall not for purposes of sec_2504 be included in the total amount of the gifts made during such preceding_calendar_periods sec_2504 provides that if the time has expired under sec_6501 within which a tax may be assessed under this chapter or under corresponding provisions of prior laws on -- the transfer of property by gift made during a preceding_calendar_period as defined in sec_2502 or an increase in taxable_gifts required under sec_2701 the value thereof shall for purposes of computing the tax under this chapter be the value as finally determined within the meaning of sec_2001 for purposes of this chapter sec_2505 provides that in the case of a citizen or resident_of_the_united_states there shall be allowed as a credit against the tax imposed by sec_2501 for each calendar_year an amount equal to -- the applicable credit_amount in effect under sec_2010 which would apply if the donor died as of the end of the calendar_year reduced by the sum of the amounts allowable as a credit to the individual under this section for all preceding_calendar_periods sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible but in the case of a nonresident_not_a_citizen_of_the_united_states shall apply to a transfer only if the property is situated within the united_states sec_25_2511-3 provides in part that the gift_tax applies only to the transfer of real_property and tangible_personal_property situated in the united_states at the time of determining residence for gift_tax purposes genin-146105-11 the transfer if either -- i the gift was made on or after date by a nonresident_not_a_citizen_of_the_united_states who was not an expatriate to whom sec_2501 was inapplicable on the date of the gift by reason of sec_2501 and sec_25_2501-1 or ii the gift was made before date by a nonresident_not_a_citizen_of_the_united_states who was not engaged in business in the united_states during the calendar_year in which the gift was made sec_25_2511-3 provides that for purposes of applying the gift_tax to the transfer of property owned and held by a nonresident_not_a_citizen_of_the_united_states at the time of the transfer -- real_property and tangible_personal_property constitute property within the united_states only if they are physically situated therein except as provided otherwise in subparagraphs and of this paragraph relating to shares of stock and debt obligations intangible personal_property constitutes property within the united_states if it consists of a property right issued by or enforceable against a resident_of_the_united_states or a domestic_corporation public or private irrespective of where the written evidence of the property is physically located at the time of the transfer sec_25_2501-1 provides that for gift_tax purposes a resident_of_the_united_states is an individual who has his domicile in the united_states at the time of the gift_for this purpose the united_states includes the states and the district of columbia all other individuals are nonresidents for gift_tax purposes a person acquires a domicile in a place by living there for even a brief period of time with no definite present intention of moving therefrom residence without the requisite intention to remain indefinitely will not constitute domicile nor will intention to change domicile effect such a change unless accompanied by actual removal sec_25_2501-1 the test to determine whether an individual is domiciled in the united_states is a facts_and_circumstances_test that is particular to the individual in question there are numerous cases that illustrate the application of this test by the courts see estate of kahn v commissioner tcmemo_1998_22 pakistani citizen was u s resident 10_tc_1225 citizen of the netherlands was u s resident estate of paquette v commissioner tcmemo_1983_571 canadian citizen was not u s resident forni v commissioner 22_tc_975 italian citizen was not u s resident 17_tc_1149 citizen of the netherlands was not u s resident 54_fedclaims_590 fed cl canadian citizen was u s resident 24_f2d_150 d wyo british citizen was u s resident information reporting for receipt of foreign_gift a nonresident_alien_individual who makes a gift to a u s citizen or resident does not have federal_income_tax obligations or reporting requirements with respect to such a gift for purposes of the discussion in this section the rules in sec_7701 and the regulations thereunder genin-146105-11 a u s citizen or resident who receives a gift from a nonresident_alien_individual is generally not subject_to federal_income_tax on the gift pursuant to sec_102 of the code sec_6039f however generally requires that a u s citizen or resident report a foreign_gift exceeding dollar_figure that he or she receives during the taxable_year to the irs the reporting is done on part iv of form_3520 annual return to report transactions with foreign trusts and receipt of certain foreign gifts sec_6039f provides that a foreign_gift is any amount received from a person other than a united_states_person which the recipient treats as a gift or bequest in notice_97_34 the internal_revenue_service increased the minimum reportable amount for aggregate gifts that u s citizens or residents receive from nonresident_alien individuals to dollar_figure per nonresident_alien donor notice_97_34 maintains the dollar_figure minimum reporting amount in sec_6039f for gifts from foreign_corporations and partnerships although the dollar_figure threshold is adjusted annually for inflation in determining whether gifts from a nonresident_alien donor meet the dollar_figure reporting threshold a u s citizen or resident must aggregate gifts from that donor and persons related to that donor for the taxable_year in question for example if a u s citizen or resident receives dollar_figure from nonresident_alien a and dollar_figure from nonresident_alien b and the u s citizen or resident knows or has reason to know a and b are related the u s citizen or resident must report the gifts because the total amount exceeds dollar_figure the form_3520 is due on the same date including extensions as the u s citizen or resident recipient’s federal_income_tax return the instructions for form_3520 provide additional information regarding completion and filing of the form if a u s citizen or resident fails to report a gift from a nonresident_alien as required by sec_6039f the tax consequences of the receipt of the gift will be determined by the irs and a penalty equal to percent of the amount of the foreign_gift will apply for each month for which the failure to report continues not to exceed a total percent sec_6039f provides that the penalty will not apply if the u s citizen or resident recipient demonstrates that the failure to report is due to reasonable_cause and not due to willful neglect this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2013_1 sec_2 2013_1_irb_1 date apply in determining whether an individual is a u s resident or a nonresident_alien u s persons who receive gifts or bequests from a covered_expatriate as defined in sec_877a on or after date generally will be required to pay a transfer_tax under sec_2801 in notice_2009_85 the internal_revenue_service indicated that guidance will be issued for u s persons who receive gifts or bequests on or after date from covered expatriates who are subject_to the rules of the notice notice_2009_85 further provides that satisfaction of the reporting and tax obligations for gifts or bequests from covered expatriates will be deferred pending the issuance of guidance a reasonable period of time will be provided for satisfying the reporting and tax payment requirements provided in that guidance genin-146105-11 if you have any additional questions please contact ------------- at ----- -------------- sincerely by _________________________ m grace fleeman senior technical reviewer branch international
